                 Case 2:20-cv-01028-JCC Document 29 Filed 07/17/20 Page 1 of 3



                                                        THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   A PLACE FOR MOM., INC, a Delaware                         CASE NO. C20-1028-JCC
     corporation,
10
                                                               ORDER
11                              Plaintiff,
            v.
12
     LISA PERKINS, an individual,
13
                                Defendant.
14

15
            This matter comes before the Court pursuant to Plaintiff’s motion to extend the
16
     temporary restraining order (“TRO”) issued by the King County Superior Court (Dkt. No. 25).
17
            This case involves a dispute between Defendant and Plaintiff, her former employer. (See
18
     Dkt. No. 1-1.) At the beginning of her employment, Defendant signed an agreement with
19
     Plaintiff under which she agreed to (1) refrain from working for Plaintiff’s competitors for a
20
     year, (2) refrain from soliciting Plaintiff’s customers for a year, and (3) protect the
21
     confidentiality of Plaintiff’s trade secret information. (Dkt. No. 1-2 at 2–3.) In April 2020,
22
     Defendant resigned from Plaintiff’s employment. (Id. at 3.) Approximately six weeks later,
23
     Defendant began working for a different company. (Id.)
24
            Shortly thereafter, Plaintiff filed suit in King County Superior Court. (Dkt. No. 5-1 at 2.)
25
     On June 29, 2020, the Superior Court issued a TRO enjoining Defendant from certain conduct
26


     ORDER
     C20-1028-JCC
     PAGE - 1
               Case 2:20-cv-01028-JCC Document 29 Filed 07/17/20 Page 2 of 3




 1   related to the parties’ agreement. (Dkt. No. 1-2 at 5.) After considering the parties’ pleadings and

 2   hearing oral argument, the Superior Court found that Plaintiff had submitted sufficient evidence

 3   to demonstrate a likelihood that it will prevail on the merits of its claims. (Id. at 4.) The Superior

 4   Court further found that Plaintiff would suffer actual and substantial injury if Defendant was not

 5   immediately enjoined pending further proceedings. (Id.)

 6          The Superior Court set a hearing for July 17, 2020, at which Defendant had to show

 7   cause why a preliminary injunction should not be entered on the same terms as the TRO. (Id. at

 8   5.) The TRO was set to expire that same day as the hearing. (Id.) But this timeline was
 9   interrupted when, on July 1, 2020, Defendant removed the case. (Dkt. No. 1.) Plaintiff
10   accordingly filed a motion for preliminary injunction pursuant to Federal Rule of Civil Procedure
11   65 and noted it for July 31, 2020, pursuant to Western District of Washington Local Civil Rule
12   7(d). (Dkt. No. 11.)
13          Under the Federal Rules of Civil Procedure, a TRO may be entered for a period not to
14   exceed 14 days and may be extended for a like period upon a showing of good cause or by
15   consent of the adverse party. See Fed. R. Civ. P. 65(b); Planned Parenthood of Great Nw. &
16   Hawaiian Islands, Inc. v. Azar, C18-1627-JCC, Dkt. No. 25 at 1 (W.D. Wash. 2018) (finding
17   good cause to extend the TRO in that case).
18          Here, Defendant opposes Plaintiff’s request to extend the TRO, arguing that Plaintiff has

19   only lost one referral source, any harm to Plaintiff is reparable through monetary damages, the

20   non-compete agreement is unenforceable, and Plaintiffs’ trade secrets claim is not cognizable.

21   (Dkt. Nos. 25 at 4 n.4.; 27 at 3). The Court has considered the parties’ briefing on Plaintiff’s

22   present motion and the Superior Court’s findings as to Plaintiff’s likelihood of success on the

23   merits, Plaintiff’s showing of its clear legal rights, Plaintiff’s well-grounded fear of invasion of

24   those rights, and the possibility that Defendant’s acts will result in actual and substantial injury.

25   (See generally Dkt. Nos. 1-3, 25, 27.) Based on Plaintiff’s showings, the Superior Court’s

26   findings, and the parties’ need for sufficient time to brief the pending motion for preliminary


     ORDER
     C20-1028-JCC
     PAGE - 2
                 Case 2:20-cv-01028-JCC Document 29 Filed 07/17/20 Page 3 of 3




 1   injunction, the Court concludes that an extension is necessary to preserve the status quo and to

 2   prevent irreparable harm to Plaintiff. See Fed. R. Civ. P. 65(b). Therefore, the Court FINDS good

 3   cause to extend the TRO for 14 days.

 4          Accordingly, the Court GRANTS Plaintiff’s motion to extend the TRO (Dkt. No. 25) and

 5   ORDERS as follows:

 6          1.       The TRO issued by the Superior Court is hereby EXTENDED to July 31, 2020;

 7          2.       The parties shall continue to engage in expedited discovery in accordance with the

 8                   terms set forth in the TRO (Dkt. No. 1-2 at 5–6); and
 9          3.       The Court hereby RENOTES Plaintiff’s motion for preliminary injunction (Dkt.
10                   No. 11) to July 28, 2020. Defendant shall file her response to the motion no later
11                   than July 24, 2020. Plaintiff shall file its reply no later than 12:00 pm on July 27,
12                   2020.
13          DATED this 17th day of July 2020.




                                                            A
14

15

16
                                                            John C. Coughenour
17                                                          UNITED STATES DISTRICT JUDGE
18

19

20

21

22

23

24

25

26


     ORDER
     C20-1028-JCC
     PAGE - 3
